Petition for writ of certiorari to the United States Court of Appeals for. the Second Circuit granted limited to Questions 2, 3 and 4 presented by the petition which read as follows:
“2. Whether petitioner was afforded a proper and fair hearing for criminal contempt under Rule 42 (a) Federal Rules of Criminal Procedure and whether Brown v. United States, 359 U. S. 41 should be reconsidered and overruled by this Court.
“3. .Whether petitioner should have been granted a trial by jury on the charge of criminal contempt where he has been sentenced to one year’s imprisonment.
“4. Whether the sentence of one year’s imprisonment imposed against petitioner in a summary contempt proceeding is constitutionally permissible.”